Citation Nr: 1624868	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  06-38 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral patellofemoral syndrome to include arthritis.  

2.  Entitlement to service connection for dizzy spells/vertigo.

3.  Entitlement to service connection for gastritis.

4.  Entitlement to service connection for irritable bowel syndrome (IBS).  

5.  Entitlement to service connection for urinary incontinence.  

6.  Entitlement to service connection for Peyronie's disease (also claimed as penile deformity).

7.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.

8.  Entitlement to an initial rating in excess of 10 percent for neck sprain with degenerative joint disease, to include an earlier effective date.  

9.  Entitlement to an initial rating in excess of 20 percent for radiculopathy in the left upper extremity, to include an earlier effective date.  

10. Entitlement to an initial rating in excess of 20 percent for radiculopathy in the right upper extremity, to include an earlier effective date.  

11. Entitlement to an initial rating in excess of 20 percent for radiculopathy in the left lower extremity, to include an earlier effective date.  

12. Entitlement to an initial rating in excess of 10 percent for radiculopathy in the right lower extremity, to include an earlier effective date.  

13. Entitlement to an initial rating in excess of 10 percent for vascular and tension headaches, to include an earlier effective date.   

14. Whether the Veteran filed a timely appeal of a November 2009 rating decision denying service connection for sleep apnea and a total disability rating based on individual unemployabilty (TDIU).  


REPRESENTATION

Appellant (Veteran) represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran had active service from May 1976 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, and from October 2012 and September 2013 rating decisions by the RO in North Little Rock, Arkansas.  In January 2010, the Board remanded several issues currently on appeal for additional medical inquiry.  The issues are again before the Board for appellate consideration.  

In June 2015, the RO decided several issues to include an increased rating claim for posttraumatic stress disorder, and a TDIU claim.  In October 2015, the Veteran filed a notice of disagreement (NOD) against the decision.  Typically, when there has been an initial RO adjudication of a claim and a NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue a SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this case, in response to the Veteran's NOD, the RO issued an October 2015 letter acknowledging the NOD and explaining the different appeal options.  Thus, as the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon, where a NOD had not been recognized.  As the RO is properly addressing the NOD, no action is warranted by the Board in this particular instance.  

By contrast, a remand is warranted pursuant to Manlincon for another issue.  In December 2014, the Veteran filed a NOD contesting a November 2014 rating decision which found untimely an appeal of a November 2009 rating decision denying service connection for sleep apnea and a claim for a TDIU. The RO has not issued a SOC in response, and has not acknowledged the Veteran's NOD.  The issue will be addressed in the remand section of the decision below, therefore.  See Manlincon, supra.  

The Board must also refer an issue to the RO.  In January 2014, prior to the change in regulation requiring claims be submitted on specified forms, the Veteran filed a service connection claim under 38 U.S.C.A. § 1151 related to a penile implant he underwent at a VA medical facility.  The issue has not been adjudicated by the RO.  As such, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The record in this matter consists of electronic claims files and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted for each issue on appeal for the following reasons.

First, a substantial amount of relevant evidence has been added to the record since the most recent SOCs addressing the Veteran's claims.  The service connection claims for knee, gastritis, and vertigo disorders were addressed in an October 2012 Supplemental SOC (SSOC), while the service connection claims for IBS, urinary incontinence, and Peyronie's disease, along with the increased rating claims on appeal, were addressed in SOCs dated in October 2014.  Since issuance of the SSOC and SOCs, the AOJ has added to the record relevant information pertaining to the claims on appeal to include VA treatment records, VA examination reports, VA hospitalization reports, and medical evidence from the Social Security Administration.  The Board further notes that the Veteran's attorney, in his many submissions to VA, has not waived AOJ consideration of the new evidence.  As this appeal is being remanded for other action, the RO will have the opportunity on remand to review the evidence received since the relevant SOCs and issue a new SSOC.  38 C.F.R. §§ 19.31, 20.1304(c) (2015). 

Second, adequate medical inquiry has not been conducted into the Veteran's claims to service connection.  The Veteran maintains that he incurred his disorders due to service, and as the result of service-connected disability (e.g. lower back).  The February and March 2010 VA examination reports of record do not address each aspect of his claims.  He should be provided with new exams that are responsive to the directives below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA provides a VA examination or opinion, it must ensure that the examination or opinion is adequate).

Third, adequate medical inquiry has not been conducted into the Veteran's claims for increased ratings for back and neck disorders.  September 2013 and June 2015 VA examination reports indicate range of motion testing of the lumbar and cervical spine, and note pain on motion, but do not indicate at which degree of motion the Veteran experienced pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (when evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered). 

Fourth, the issues regarding radiculopathy and headaches are inextricably intertwined with the back and neck disabilities.  As such, they should be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).    

Lastly, any outstanding VA treatment records should be included in the claims file.  The most recent of such records are dated in January 2015.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of any outstanding VA treatment records, the most recent of which are dated in January 2015.  

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his lower back and neck disabilities.  Any indicated tests should be accomplished, to include determining the severity of the Veteran's service-connected radiculopathy, and determining the degree at which pain impacts the Veteran's range of motion, particularly on forward flexion of the lumbar and cervical spine areas.  The examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand.  

3.  Schedule the Veteran for VA examinations to determine the nature and etiology of his knee, gastrointestinal, gastroesophageal, genitourinary, and vertigo disorders.  Any indicated tests should be accomplished.  The examiners should review the record prior to examination, to include any newly associated records obtained as a result of this Remand, and to include a copy of this Remand. 

(a)  The respective examiners should identify the Veteran's disabilities (i.e., the knee, gastrointestinal, gastroesophageal, genitourinary, and vertigo disorders he claims). 

(b)  Each examiner should comment on whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed disorder was caused by service or is otherwise related to active military service.  In addressing this issue, please discuss the STRs which indicate in-service GI, GU, knee, and neurological complaints.  

(c)  If the answer to (b) is negative, is it at least as likely as not that a diagnosed disorder is proximately due to or the result of one or more of the Veteran's service-connected disorders to include headaches and the lumbar spine disability? 

(d)  If the answers to (b) and (c) are negative, is it at least as likely as not that a diagnosed disorder has been aggravated (i.e., permanently worsened beyond the natural progress) by a service-connected disorder to include headaches and the lumbar spine disability?

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disorder.  

Each examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.  The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Thereafter, review the claims file to ensure that all requested development has been completed satisfactorily.  Then readjudicate the claims on appeal.  If any benefit remains denied, issue an appropriate SSOC and provide the Veteran an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

5.  With regard to the issue of whether the Veteran timely appealed a November 2009 rating decision denying service connection for sleep apnea and a TDIU, issue a SOC based on the December 2014 NOD responding to the RO timeliness decision dated in November 2014.  The Veteran must be provided with information about his rights and responsibilities in perfecting an appeal on this claim and be given an opportunity to respond.  Only if the Veteran responds by submitting a timely substantive appeal, should the issue be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

